DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoslet et al (US 2013/0324661) in view of Takei et al (US 5,264,174).
Regarding claims 1 and 14, Hoslet teaches a polypropylene resin composition (Abstract) for precision injection molding ([0097]) comprising a polypropylene based polymer ([0018]) comprising propylene as monomer units ([0018]) and from 0.5 to 4 wt. % of a comonomer ([0020]) such as ethylene ([0021]).  While Hoslet does not explicitly recite the crystallization half time, it is noted that the composition contains 50 to 3500 ppm of a nucleating agent ([0024]) such as a bicyclo [2.2.1] heptane 
And while Hoslet teaches that additives can be incorporated into the composition ([0090]), it fails to teach the addition of a peroxide.
Takei teaches a polypropylene composition (Abstract) which incorporates from 0.01 to 0.5 % by weight of a peroxide (col. 5, lines 55-60).  Takei teaches that the peroxide can be an alkyl peroxide such as t-butyl peroxide (Takei, col. 5, lines 55-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the peroxide of Takei as an additive of Hoslet.  One would have been motivated to do so in order to receive the expected benefit of having less warpage deformation and excellent moldability (Takei, col. 6, lines 5-10).
Regarding claim 6, this is an intended use claim and the limitation “for forming a mold for molding an optical member by precision-injection-molding” does not carry much patentable weight.
Regarding claim 7, Hoslet teaches a precision-injection-molded body composed of the polypropylene resin composition according to claim 1 ([0100]).
Regarding claim 8, Hoslet teaches a method for producing a precision-injection-molded body comprising a step of forming a precision-injection-molded body by precision-injection-molding of the polypropylene resin composition for precision-injection-molding according to claim 1 ([0092]-[0096]).
Regarding claim 16, Hoslet teaches that the nucleating agent is present in the amount from 100 to 2000 ppm ([0077]).
Claims 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoslet et al (US 2013/0324661) in view of Takei et al (US 5,264,174) and Haardt et al (US 4,407,766).
The discussion regarding Hoslet and Takei in paragraph 4 above is incorporated here by reference.
Regarding claim 9, Hoslet teaches that the composition can be molded via injection molding ([0092]-[0097]), however fails to teach that the composition is molded into a mold for molding an optical member.
Haardt teaches that thermoplastic polypropylene molds can be prepared from conventional injection molding techniques (col. 14, lines 15-25).  These molds are for making optical members such as contact lenses (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the composition and the injection molding technique as taught by Hoslet to make the molds for molding an optical member as taught by Haardt.  One would have been motivated to do so in order to provide a contact lens with the truncation desired (Haardt, Abstract).
Regarding claim 10, modified Hoslet teaches a method for producing an optical member comprising a step of forming an optical member by molding a molding material with the mold for molding an optical member to claim 9 as a mold (Haardt, Abstract).
	Regarding claim 15, modified Hoslet teaches that the peroxide is added during melt-kneading (Takei, col. 6, lines 20-25).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoslet et al (US 2013/0324661) in view of Takei et al (US 5,264,174) and Kanzaki (US 2010/0292392).
The discussion regarding Hoslet and Takei in paragraph 4 above is incorporated here by reference.
Regarding claim 13, modified Hoslet teaches that the peroxide can be an alkyl peroxide such as di-t-butyl peroxide (Takei, col. 5, lines 55-60).  
However, it fails to teach that the alkyl peroxide is 2,5-dimethyl-2,5-di(t-butylperoxy)hexane).
Kanzaki teaches that di-t-butyl peroxide and 2,5-dimethyl-2,5-di(t-butylperoxy)hexane) are appropriately similar alkyl peroxides ([0041]) for use in polypropylene resin compositions (Abstract).
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoslet et al (US 2013/0324661) in view of Takei et al (US 5,264,174) and Winowiecki et al (US 2006/0135679).
The discussion regarding Hoslet and Takei in paragraph 4 above is incorporated here by reference.
Regarding claim 17, Hoslet teaches that nucleating agent ([0024]) is a bicyclo [2.2.1] heptane dicarboxylic acid salt ([0068]) which is sold as Hyperform HPN-68.
However, it fails to teach the recited nucleating agent.
Winowiecki teaches nucleating agent such as Hyperform HPN-68 and Hyperform HPN-68L ([0088]).  The present specification teaches that Hyperform HPN-68L is disodium (1R, 2R, 3S, 4S)-bicyclo [2.2.1 ]heptane-2,3-dicarboxylate.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the Hyperform HPN-68L as taught by Winowiecki as the nucleating agent of Hoslet.  One would have been motivated to do so because it is a hyper nucleating agent able to give increased cycle times and increased mechanical properties (Winowiecki, [0088]).
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicants submits that the advantageous effects according to the claimed invention has been confirmed with the data presented in Table 2 in the specification.  Applicants note the superior die cleanliness, transparency and image sharpness.   Applicants argue that the inferior image sharpness of Examples 3 compared to that of Examples 1 and 2 is probative of the nonobviousness of the presently claimed invention. 
Examiner’s response:  The examiner has considered the data presented in Table 2 of the specification.  Applicant’s argument of unexpected results is not persuasive.  For example, Examples 3, which is outside the scope of the invention, have excellent transparency, die cleanliness and image sharpness.  It is noted that from the perspective of the originally filed specification, Examples 3-8 were considered to all have excellent properties as they were considered Inventive examples, Comparative examples 1-6 have markedly reduced performance. Also, the data presented in Table 2 is still not commensurate in scope with that of the claimed invention.  If Example 1 and Example 2 are the only two examples that are now considered inventive, it is noted that the nucleating agent is shown in only one amount, while the claim indicates a range of 400 to 1500 ppm.  Also, what happens at very low loadings of peroxide, say 10 ppm?  This would still be within the scope of invention.   Therefore, unexpected results over the entire scope of the claimed range cannot be determined.  
Applicant’s argument:  Applicant notes that the Office has mischaracterized Claim 1 as reciting 150 to 1500 ppm of nucleating agent.  Rather, the claim requires 400 to 1500 of the nucleating agent.  The office is silent to the amount of nucleating agent recited in Claim 16. 
Examiner’s response: It is noted that the composition of Hoslet contains 50 to 3500 ppm of a nucleating agent ([0024]) such as a bicyclo [2.2.1] heptane dicarboxylic acid salt ([0068]) which is a metal salt of a carboxylic acid.  This reads on the recited claim limitation.
Applicant’s argument:  Claim 1 is specific to the type of nucleating agent which must be a metal salt of a carboxylic acid.  This is consistent with the experimental data.
Examiner’s response:  The claims indicate that the nucleating agent is a metal salt of a carboxylic acid.  In the specification, it is noted that a number of different nucleating agents are within the scope of that limitation including HPN-68L, Chiba 20M, Chiba 40M, Pinecrystal KM-1500, AL-PTBBA (page 9).  Only one type of metal salt of carboxylic acid was used, namely HPB-68L and therefore, unexpected results over the entire scope of the claimed invention has not been shown.  
Applicant’s argument:  The claim has been amended to state that the amount of ethylene in the ethylene-propylene ranges from 3 to 5 % by mass and reiterates the unexpected results represented by Examples 1 and 2.  Example 3 is outside the claimed range and shows inferior image sharpness compared to examples 1 and 2.  
Examiner’s response:  The examiner has considered the data comparing Example 3 to Examples 1 and 2.  Applicants argue that the amount of ethylene in the polymer influences the image sharpness of the composition.  However, that conclusion cannot be directly made from these three data points.  In each of these samples, not only does the amount of the ethylene change, but also the amount of the peroxide changes as well.  It is not possible to determine which of these changes influences the image sharpness.  There is also no data point with greater than 5% by weight of ethylene in the copolymer to determine unexpected results beyond the upper range of the claimed ethylene amount.  Therefore, unexpected results over the entire scope of the claimed invention cannot be determined.
Applicant’s argument:  The advantageous effects of reduced occurrence of deformation after molding would not have been expected based on the teachings of Takei.  
Examiner’s response:  Takei explicitly teaches that the organic peroxide produces a resin composition having less warpage deformation and excellent moldability (col. 6, lines 1-5).  One of ordinary skill in the art would understand “less warpage deformation” to mean the reduction of the occurrence of deformation.  This advantageous effect is expected based on the teachings of Takei and is the reason for combination as noted in the above rejection.
Applicant’s argument: The crystallization is controlled by the formulation of the nucleating agent.  Introducing the metal carboxylate in the range of 400 to 1500 ppm such that the crystallization half time is 8 seconds or less results in the reduced deformation evaluated by the image sharpness.
Examiner’s response:  This is known in the prior art as noted by the teaching of Winowiecki.  It is well known that Hyperform HPN-68L it is a hyper nucleating agent to give a higher degree of crystallinity able to give increased cycle times and increased mechanical properties (Winowiecki, [0088]).  It is not an unexpected result.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764